DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 10-12, filed August 27, 2021, with respect to Claims 1-3, 6-9, 12, 14, 15, and 17-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-3, 6-9, 15, and 17-20 and the objections to Claims 12 and 14 have been withdrawn. 
The Examiner makes note that Applicant’s representative made an Automated Interview Request (AIR), but all issues have been resolved over email.  A copy of the emails is submitted with this Allowance.  The AIR submission is accepted as an authorization to communicate via the internet.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Elizabeth Lucas on September 7, 2021.

The application has been amended as follows: 

“The computer-implemented method of claim [[16]]15, wherein the domain-specific language runtime is Halide.”
6.	Claim 19 has been amended as follows:
“The computer-implemented method of claim [[16]]15 further comprising providing an indication of the platform of the graphics processing unit to the domain-specific language runtime.”
Allowable Subject Matter
7.	Claims 1-3, 6-9, 12, 14, 15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
8.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 1, and in particular, do not teach determining, by an image processing application, when to commit a first command buffer with commands for the first plurality of operations to the graphics processing unit and when to commit a second command buffer with commands for the second plurality of operations to the graphics processing unit, wherein the first command buffer and the second command buffer are determined to be committed to the graphics processing unit at different times, and wherein the domain-specific language runtime is called to provide code for the second plurality of operations prior to the graphics processing unit returning image data from the first command buffer.  Claim 15 is allowable for similar reasons as Claim 1.
9.	The prior art taken singly or in combination do not teach or suggest the combination of all the limitations of Claim 9, and in particular, do not teach wherein control over the first command buffer and the second command buffer is shared between an image processing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parsons (US 20070220168A1) teaches the runtime information is pushed by the composition engine through a specific function call that allows the metadata file to be passed into the encoding decision module [0044].
Harper (US 20090225093A1) teaches generating graphics commands to composite multiple image layers with the new image.  In assembling the graphics commands, the window server stores the commands in a compositing buffer, such as one of the compositing buffers [0046].
Hamburg (US006803923B1) teaches compositing a layer in a graphical image document, the layer including a layer image, comprising receiving user input selecting a global opacity for the layer (col. 14, lines 38-41).
Kim (US 20170316541A1) teaches a first graphic composer that composes first graphic data associated with a layer of a first composition type, a second graphic composer that composes second graphic data associated with a layer of a second composition type different from the first composition type (Abstract).
Cerny (US 20210096917A1) teaches GPU resource performs asynchronous compute using asynchronous command buffers [0042].
Ragan-Kelley, Jonathan; Halide: A Language and Compiler for Optimizing Parallelism, Locality, and Recomputation in Image Processing Pipelines; June 16, 2013; ACM SIGPLAN Notices; Volume 48; Issue 6; p. 519.
Mackinnon (US 20200211148A1) teaches upon a threshold number of pull commands being appended into the GPU’s command buffer, the GPU may launch the pull kernel [0041].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






JH

/JONI HSU/Primary Examiner, Art Unit 2611